     Case: 1:19-cv-07986 Document #: 18 Filed: 05/17/20 Page 1 of 2 PageID #:146




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

                             Case Number: 19-7986 (Judge Wood)


REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                       Plaintiffs,

v.

TOBACCO & CIGARS, INC. d/b/a US
TOBACCO and MORED HALEEM,

                  Defendants.
____________________________________/


                    VERIFIED REQUEST FOR ENTRY OF CLERK’S
                       DEFAULT PURSUANT TO RULE 55(A)

       Plaintiffs, ROOR INTERNATIONAL BV and SREAM, INC., by and through their

attorney, CHRISTOPHER V. LANGONE, make this request for entry of a clerk’s default

pursuant to Rule 55(a) against Defendants, TOBACCO & CIGARS, INC. d/b/a US TOBACCO.

and MORED HALEEM. In support thereof they state:

       1.     Rule 55(a) of the Federal Rules of Civil Procedure (FRCP 55(a)) provides:

       (A)    Entry. When a party against whom a judgement for affirmative relief is sought
              has failed to plead or otherwise defend as provided by these rules and that fact is
              made to appear by affidavit or otherwise, the clerk shall enter the party’s default.

       2.     Defendant, TOBACCO & CIGARS, INC. d/b/a US TOBACCO was served with

process on February 7, 2020, see Docket Entry 10

       3.     Defendant, MORED HALEEM, was served with process on February 19, 2020,

see Docket Entry 11.

       4.     Rule 12(a)(1)(A)(i) requires that a Defendant serve an answer “within 21 days
    Case: 1:19-cv-07986 Document #: 18 Filed: 05/17/20 Page 2 of 2 PageID #:147




after being served with the summons and complaint.”

       5.      The time for Defendants to have appeared and filed a responsive pleading expired

on February 28, 2020, and March 11, 2020, respectively.

       6.      The Defendants have failed to answer the Complaint or file a motion for

additional time to answer.

       7.      The Plaintiffs request that a Clerk’s default be entered against Defendants,

TOBACCO & CIGARS, INC. d/b/a US TOBACCO. and MORED HALEEM in accordance

with FRCP 55(a).

       Plaintiffs, ROOR INTERNATIONAL BV and SREAM, INC., respectfully request the

entry of Clerk’s default against Defendants TOBACCO & CIGARS, INC. d/b/a US TOBACCO.

and MORED HALEEM, and that a date be set for prove-up in accordance with the Court’s

schedule.

                                                                    Respectfully Submitted,

                                                                    /s/ Christopher V. Langone
                                                                    3033 N. Clark
                                                                    Chicago, IL 60657
                                                                    (312) 344-1945

                                       CERTIFICATION

       I, Christopher V. Langone, an attorney hereby certify that the statements contained

herein are true and correct to the best of my information and belief.



                                             By: /s/ Christopher V. Langone
                                                Attorney for Plaintiffs
